Exhibit 10.14
MANAGEMENT AGREEMENT
     AGREEMENT made as of the 26th day of March, 2010 among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF” or the “General
Partner”), EMERGING CTA PORTFOLIO L.P., a New York limited partnership (the
“Partnership”) and J E MOODY & COMPANY LLC, a Delaware limited liability company
(the “Advisor”).
WITNESSETH :
     WHEREAS, CMF is the general partner of the Partnership, a limited
partnership organized for the purpose of speculative trading of commodity
interests, including futures contracts, options, forward contracts, swaps and
other derivative instruments with the objective of achieving substantial capital
appreciation; and
     WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of
July 23, 2009 (the “Partnership Agreement”) permits CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and
     WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
     WHEREAS, CMF is registered as a commodity trading advisor and a commodity
pool operator with the CFTC and is a member of the NFA; and
     WHEREAS, CMF, the Partnership and the Advisor wish to enter into this
Agreement in order to set forth the terms and conditions upon which the Advisor
will render and implement advisory services in connection with the conduct by
the Partnership of its commodity trading activities during the term of this
Agreement;
     NOW, THEREFORE, the parties agree as follows:
     1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it by the General Partner in commodity interests,
including commodity futures contracts, options, forward contracts, swaps and
other derivative instruments. All such trading on behalf of the Partnership
shall be in accordance with the trading policies set forth in the Partnership’s
Private Placement Memorandum dated August 2009, as supplemented (the
“Memorandum”), as such trading policies may be changed from time to time upon
receipt by the Advisor of prior written notice of such change, and pursuant to
the trading strategy selected by CMF to be utilized by the Advisor in managing
the Partnership’s assets. CMF has initially selected the Advisor’s JEM Commodity
Relative Value Program (the “Program”), as described in Appendix A attached
hereto, to manage the Partnership’s assets allocated to it. Any open positions
or other investments at the time of receipt of such notice of a change in
trading policy shall not be deemed to violate the changed policy and shall be
closed or

 



--------------------------------------------------------------------------------



 



sold in the ordinary course of trading. The Advisor may not deviate from the
trading policies set forth in the Memorandum without the prior written consent
of the Partnership given by CMF. The Advisor makes no representation or warranty
that the trading to be directed by it for the Partnership will be profitable or
will not incur losses.
     (b) CMF acknowledges receipt of the description of the Program, attached
hereto as Appendix A. All trades made by the Advisor for the account of the
Partnership shall be made through such commodity broker or brokers as CMF shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor. However, the Advisor, with the prior written
permission (by either original or fax copy) of CMF, may direct all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF. All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (by either original or fax copy).
     (c) The initial allocation of the Partnership’s assets to the Advisor will
be made to the Program, as described in Appendix A attached hereto. In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing. In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material. If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF. In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially inaccurate.
Further, Appendix B to this Agreement provides the Partnership with a current
list of all commodity interests to be traded for the Partnership’s account and
the Advisor will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF’s written approval.
The Advisor also agrees to provide CMF, on a monthly basis, with a written
report of the assets under the Advisor’s management together with all other
matters deemed by the Advisor to be material changes to its business not
previously reported to CMF. The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly. U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.
     (d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect

-2-



--------------------------------------------------------------------------------



 



to its customers) and otherwise as are required in the reasonable judgment of
CMF to be made in any filings required by Federal or State law or NFA rule or
order. Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is
not required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or State law or NFA rule or order. The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential.
     (e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion. The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
     (f) CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor. CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
     (g) The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor, it being
understood that CMF, with the assistance of the Advisor, will first attempt to
recover such losses from the executing broker.
     2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall
be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.
     3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 17% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii)

-3-



--------------------------------------------------------------------------------



 



a monthly fee for professional management services equal to 2% per year of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Partnership’s Net Assets allocated to the Advisor as
of the last business day of each month by 2% and multiplying the result thereof
by the ratio which the total number of calendar days in that month bears to the
total number of calendar days in the year).
     (b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and without regard to further amendments thereto, provided
that in determining the Net Assets of the Partnership on any date, no adjustment
shall be made to reflect any distributions, redemptions or incentive fees
payable as of the date of such determination.
     (c) “New Trading Profits” shall mean the excess, if any, of Net Assets
managed by the Advisor at the end of the fiscal period over Net Assets managed
by the Advisor at the end of the highest previous fiscal period or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin accounts.
Ongoing expenses will be attributed to the Advisor based on the Advisor’s
proportionate share of Net Assets. Ongoing expenses will not include expenses of
litigation not involving the activities of the Advisor on behalf of the
Partnership. No incentive fee shall be paid until the end of the first full
calendar quarter of trading, which fee shall be based on New Trading Profits
earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter. Interest income
earned, if any, will not be taken into account in computing New Trading Profits
earned by the Advisor. If Net Assets allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
incentive fee.
     (d) Quarterly incentive fees and monthly management fees shall be paid
within twenty (20) business days following the end of the period for which such
fee is payable. In the event of the termination of this Agreement as of any date
which shall not be the end of a calendar quarter or month, as the case may be,
the quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
     (e) The provisions of this Section 3 shall survive the termination of this
Agreement.
     4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the
Advisor hereunder are not to be deemed exclusive. CMF on its own behalf and

-4-



--------------------------------------------------------------------------------



 



on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and members, may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, directors, employees and members shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
     (b) If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.
     (c) It is acknowledged that the Advisor and/or its officers, employees,
directors and members presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts.
     (d) Subject to the Advisor’s duties of confidentiality to its other clients
or as imposed on the Advisor by applicable rules or regulations, the Advisor
agrees that it shall make such information available to CMF respecting the
performance of the Partnership’s account as compared to the performance of other
accounts managed by the Advisor or its principals, as shall be reasonably
requested by CMF. The Advisor presently believes and represents that existing
speculative position limits will not materially adversely affect its ability to
manage the Partnership’s account given the potential size of the Partnership’s
account and the Advisor’s and its principals’ current accounts and all proposed
accounts for which they have contracted to act as trading manager.

-5-



--------------------------------------------------------------------------------



 



     5. TERM. (a) This Agreement shall continue in effect until June 30, 2010.
CMF may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement upon 30 days’ notice to the Advisor if (i) the Net
Asset Value per Unit shall decline as of the close of business on any day to
$400 or less; (ii) the Net Assets allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 20%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning at least 50% of the outstanding units of
the Partnership shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply with the terms of this Agreement; (v) CMF, in good
faith, reasonably determines that the performance of the Advisor has been such
that CMF’s fiduciary duties to the Partnership require CMF to terminate this
Agreement; or (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership. At
any time during the term of this Agreement, CMF may elect immediately to
terminate this Agreement if (i) the Advisor merges, consolidates with another
entity, sells a substantial portion of its assets, or becomes bankrupt or
insolvent, (ii) John E. Moody dies, becomes incapacitated, leaves the employ of
the Advisor, ceases to control the Advisor or is otherwise not managing the
trading programs or systems of the Advisor, or (iii) the Advisor’s registration
as a commodity trading advisor with the CFTC or its membership in the NFA or any
other regulatory authority, is terminated or suspended. This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.
     (b) The Advisor may terminate this Agreement by giving not less than
30 days’ notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Memorandum are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2010; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in the NFA is terminated or suspended.
     (c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
     6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that

-6-



--------------------------------------------------------------------------------



 



the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by
Section 16 of the Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.
          (ii) To the extent that the Advisor has been successful on the merits
or otherwise in defense of any action, suit or proceeding referred to in
subsection (i) above, or in defense of any claim, issue or matter therein, CMF
shall indemnify it against the expenses (including, without limitation,
attorneys’ and accountants’ fees) actually and reasonably incurred by it in
connection therewith.
          (iii) Any indemnification under subsection (i) above, unless ordered
by a court or administrative forum, shall be made by CMF only as authorized in
the specific case and only upon a determination by independent legal counsel in
a written opinion that such indemnification is proper in the circumstances
because the Advisor has met the applicable standard of conduct set forth in
subsection (i) above. Such independent legal counsel shall be selected by CMF in
a timely manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
          (iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
          (v) As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, members and employees and the term
“CMF” shall include the Partnership.
     (b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any

-7-



--------------------------------------------------------------------------------



 



material respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor (except as otherwise provided in
Section 1(g)).
          (ii) In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
     (c) In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
     (d) None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
     (e) The provisions of this Section 6 shall survive the termination of this
Agreement.
     7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
     (a) The Advisor represents and warrants that:
          (i) All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading. All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of Partnership units, be accurate in all material respects, except
that with respect to pro forma or hypothetical performance information in such
Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments, it being understood that CMF
does not currently intend to include any identifying information about the
Advisor in the Memorandum.
          (ii) The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
registered as a commodity trading advisor with the CFTC and is a member of the
NFA, and is in compliance with such other registration and licensing
requirements as shall be necessary to enable it to

-8-



--------------------------------------------------------------------------------



 



perform its obligations hereunder. The Advisor agrees to maintain and renew such
registrations and licenses during the term of this Agreement, including, without
limitation, registration as a commodity trading advisor with the CFTC and
membership in the NFA.
          (iii) The Advisor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full limited liability company power and authority to enter into this
Agreement and to provide the services required of it hereunder.
          (iv) The Advisor will not, by acting as a commodity trading advisor to
the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
          (v) This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
          (vi) At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
     (b) CMF represents and warrants for itself and the Partnership that:
          (i) The Memorandum (as from time to time amended or supplemented,
which amendment or supplement shall be approved by the Advisor as to
descriptions, if any, of itself and its actual performance) does not contain any
untrue statement of a material fact or omit to state a material fact which is
necessary to make the statements therein not misleading, except that the
foregoing representation does not apply to any statement or omission concerning
the Advisor, if any, in the Memorandum, made in reliance upon, and in conformity
with, information furnished to CMF by or on behalf of the Advisor expressly for
use in the Memorandum (it being understood that any hypothetical and pro forma
adjustments will not be furnished by the Advisor).
          (ii) CMF is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to perform its obligations
under this Agreement.
          (iii) CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
          (iv) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
          (v) CMF will not, by acting as General Partner to the Partnership, and
the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract,

-9-



--------------------------------------------------------------------------------



 



statute, rule or regulation to which it is a party or by which it is bound which
would materially limit or affect the performance of its duties under this
Agreement.
          (vi) CMF is registered as a commodity trading advisor and a commodity
pool operator and is a member of the NFA, and it will maintain and renew such
registrations and membership during the term of this Agreement.
          (vii) The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
          (viii) The Partnership is a qualified eligible person as defined in
CFTC Rule 4.7.
     8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP. (a) The Advisor
agrees as follows:
          (i) In connection with its activities on behalf of the Partnership,
the Advisor will comply with all applicable rules and regulations of the CFTC
and/or the commodity exchange on which any particular transaction is executed.
          (ii) The Advisor will promptly notify CMF of the commencement of any
material suit, action or proceeding involving it, whether or not any such suit,
action or proceeding also involves CMF.
          (iii) In the placement of orders for the Partnership’s account and for
the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
          (iv) The Advisor will maintain a net worth of not less than $100,000
during the term of this Agreement.
     (b) CMF agrees for itself and the Partnership that:
          (i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.

-10-



--------------------------------------------------------------------------------



 



          (ii) CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
     9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
     10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.
     11. AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.
     12. NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
     If to CMF or to the Partnership:
Ceres Managed Futures LLC
55 East 59th Street, 10th Floor
New York, New York 10022
Attention: Jerry Pascucci
     If to the Advisor:
J E Moody & Company LLC
245 SW Birds Hill Road
Portland, Oregon 97219
Attention: John E. Moody
     13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     14. ARBITRATION. The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the
National Futures Association or, if the National Futures Association shall
refuse jurisdiction, then in accordance with the rules, then in effect, of the
American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award. Judgment upon any
award made by the arbitrator may be entered in any court of competent
jurisdiction.
     15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to
this Agreement.

-11-



--------------------------------------------------------------------------------



 



     PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
     IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of
the undersigned as of the day and year first above written.

            CERES MANAGED FUTURES LLC
      By   /s/ Jerry Pascucci         Jerry Pascucci        President and
Director        EMERGING CTA PORTFOLIO L. P.

By: Ceres Managed Futures LLC
        (General Partner)
      By   /s/ Jerry Pascucci         Jerry Pascucci        President and
Director        J E MOODY & COMPANY LLC
      By   /s/ John E. Moody         John E. Moody        Principal   

-12-



--------------------------------------------------------------------------------



 



         

Appendix A
JEM Commodity Relative Value Program
The JEM CRV Program uses quantitative models to detect and exploit price shifts
and mispricings between related instruments in the energy, metal and
agricultural markets, while employing hedging methods to maintain approximate
market or sector neutrality. The strategies do not make un-hedged directional
bets. Most trades are implemented using offsetting long and short positions in
futures and futures options, thus reducing exposure to sudden changes in market
direction. As examples, such offsetting positions may be in different delivery
months of the same commodity market (e.g., calendar or butterfly spreads), in
different but related markets (e.g., crude oil and unleaded gasoline) or between
contracts traded on different exchanges (e.g., New York and London copper).
Market coverage for the CRV portfolio includes crude oil and petroleum
distillates, natural gas, industrial metals, precious metals, grains, livestock,
foodstuffs, fibers, and potentially other commodities. The Advisor utilizes
primarily exchange-traded futures and futures options to implement its relative
value trades, although trades may also be made using other instruments, such as
commodity swaps or over-the-counter derivatives contracts.
The trading opportunities captured by the CRV models are believed to arise due
to various factors, including: changes in relative supply and demand of
different commodity contracts, the idiosyncratic actions of market participants,
external events that may disrupt production (e.g., droughts, hurricanes, labor
unrest or geopolitics), and risk premia associated with general uncertainties in
future supply or demand. By virtue of their relative value nature, CRV trades
may be interpreted as providing market liquidity to directional traders who need
it, and earning a risk premium by doing so.
Relative value strategies are frequently employed by hedge funds in the equity,
fixed income, convertible bond and option markets, but are relatively uncommon
in the commodity or managed futures arenas. Over extended time periods, relative
value strategies have been observed to produce more consistent returns and
higher Sharpe ratios than un-hedged, directional trading strategies. With the
high leverage often used, however, some relative value managers have experienced
significant losses, particularly when extreme market events have occurred.
The Advisor attempts to manage the risk of large losses by limiting the overall
portfolio leverage and the degree of exposure to any single commodity market or
sector. The CRV portfolio typically includes about 18 to 24 active relative
value trades, with the number of open positions depending on the arbitrage
opportunities available. The CRV trades have low mutual correlation, cover
multiple markets and sectors and thus enable meaningful diversification within
the CRV portfolio.
When few favorable relative value trading opportunities arise in the commodity
markets, or as the Advisor may determine, the Advisor may choose to make
relative value trades in the financial futures, options, swap or derivatives
markets. At times when many or few trading opportunities are available, the
Advisor may increase or reduce overall CRV portfolio exposure.

 



--------------------------------------------------------------------------------



 



To hedge offsetting long and short positions, the Advisor may use techniques
such as static hedging, dynamic hedging and option overlays. Moreover, hedging
may seek to achieve market or sector neutrality via various benchmarks, such as
by being “contract neutral”, “dollar neutral” or “delta neutral”. No hedging
strategy is perfect, but each has its costs, risks, advantages and limitations.
Even with well-hedged positions, there is usually some residual exposure to
directional market movements. The Advisor seeks to balance the advantages of the
hedging strategy used in a particular relative value trade versus the costs and
risks of implementing the trade.

A-2



--------------------------------------------------------------------------------



 



Appendix B
Instruments to be Traded by J E Moody & Company LLC on Behalf of Emerging CTA
Portfolio L.P.

Note:   For all exchange-listed markets below, the Program trades:
Pit, Electronic & Mini versions
Physical & Financial versions (e.g. NYMEX)
Listed Inter-Commodity Spreads (e.g. Crack)
Listed Calendar Spreads

                      Sector   Commodity   Exchange   Sector   Commodity  
Exchange
Energy
  Crude Oil — Brent   ICE (IPE)   Metal   Copper   COMEX
Energy
  Crude Oil —WTI   ICE (IPE)   Metal   Gold   COMEX
Energy
  Gas Oil   ICE (IPE)   Metal   Gold   CBOT
Energy
  Heating Oil   ICE (IPE)   Metal   Silver   COMEX
Energy
  Spreads (Various)   ICE (IPE)   Metal   Aluminum   LME
Energy
  Strips (Various)   ICE (IPE)   Metal   Aluminum Alloy   LME
Energy
  Crude Oil — WTI   NYMEX   Metal   Aluminum Alloy-NASAAC   LME
Energy
  Heating Oil   NYMEX   Metal   Copper   LME
Energy
  Natural Gas   NYMEX   Metal   Lead   LME
Energy
  RBOB Gas   NYMEX   Metal   Nickel   LME
Energy
  Spreads (Various)   NYMEX   Metal   Tin   LME
Energy
  Strips (Various)   NYMEX   Metal   Zinc   LME
Grain
  Corn   CBOT   Metal   Palladium   NYMEX
Grain
  Oats   CBOT   Metal   Platinum   NYMEX
Grain
  Rice   CBOT   Other   Lumber   CME
Grain
  Soybean Meal   CBOT   Soft   Cocoa   NYBOT
Grain
  Soybean Oil   CBOT   Soft   Coffee   NYBOT
Grain
  Soybeans   CBOT   Soft   Orange Juice   NYBOT
Grain
  Wheat   CBOT   Soft   Sugar #11   NYBOT
Grain
  Wheat   KCBT   Soft   Sugar #14   NYBOT
Livestock
  Feeder Cattle   CME   Soft   Cotton   NYCE
Livestock
  Live Cattle   CME            
Livestock
  Lean Hogs   CME            

 